            Case 2:21-cv-03379-CFK Document 8 Filed 09/16/21 Page 1 of 1

                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

GAIL KASPRZAK                               :       CIVIL ACTION
A/K/A GAIL KASPER, et al.,                  :
           Plaintiffs,                      :
      v.                                    :
                                            :
CELEBRITY BOXING                            :
ENTERTAINMENT, LLC,                         :
         Defendant.                         :       NO. 21-cv-03379

                                        ORDER

       AND NOW, this 16th day of September 2021, upon review of Defendant’s Motion to

Dismiss (ECF No. 7), it is hereby ORDERED that Defendant’s Motion to Dismiss (ECF No. 7)

is DENIED without prejudice for failure to include, along with the motion, a certification that

the parties met and conferred regarding the alleged pleading deficiencies and matter sought to be

stricken.

       Counsel may refile the motion with a certification reflecting the parties’ compliance with

the Court’s July 30, 2021 Order (ECF No. 4), or, in the event the parties have not yet met and

conferred, shall meet and confer, and counsel may refile the motion to dismiss with the required

certification on or by September 30, 2021 at 12 PM.



                                                    BY THE COURT

                                                    /s/ Chad F. Kenney

                                                    CHAD F. KENNEY, JUDGE
